Citation Nr: 1822802	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-40 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition including major depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1976 to August 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded and testified in a video conference hearing before the undersigned Veterans Law Judge in July 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran claims entitlement to service connection for an acquired psychiatric condition.  Specifically, he claims that he has been diagnosed with adjustment disorder, schizoaffective disorder and major depressive disorder as a result of: (a) losing his mother during boot camp and the grief that he experienced as a result of that loss; and (b) the fact that he had to undergo a portion of boot camp twice since he was allowed to leave boot camp when his mother passed and he then had to restart it about a week later when he came back from that period of leave.  The Veteran's VA treatment records indicate that he began using drugs around that time and his testimony at his July 2017 Board video conference hearing indicates that he has suffered from psychiatric disorder-related symptoms since about then.  His VA treatment records also indicate that such symptoms include auditory hallucinations, and that the Veteran may indeed have been diagnosed with adjustment disorder, schizoaffective disorder and major depressive disorder.

Upon review of the Veteran's claims file, it appears that he has not yet been afforded a VA examination.  Considering the above evidence, the Board finds that a VA examination is warranted for the purpose of determining the nature and etiology of any of the Veteran's acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA and non-VA treatment records.

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any of the Veteran's currently-diagnosed acquired psychiatric conditions.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to:

a. Identify each of the psychiatric diagnosis found during this appeal period (since February 2013); and
b. As to each of the Veteran's currently-diagnosed acquired psychiatric disorders, to include major depression (2013), mood disorder due to general medical condition (2013), and schizoaffective disorder (2017), is it at least as likely as not (a 50 percent or greater probability) etiologically related to active service?  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in April 1976 and that he claims and/or has reported that he first incurred his psychiatric disorders during boot camp as a result of the death of his mother; and 
c. If any such acquired psychiatric disorders are at least as likely as not (a 50 percent or greater probability) etiologically related to active service, the examiner is also asked to opine on whether any of the Veteran's substance abuse conditions are etiologically related to (i.e., were caused or aggravated by) those acquired psychiatric disorders.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for an acquired psychiatric condition including major depression and adjustment disorder must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




